Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim suffered as a" result of a fire which occurred on the 5th day of June, 1930, at the State Laboratory of the Department of Agriculture, Springfield, Illinois. The claimant was at the time of the alleged damages and is now, or at the time of the filing of the claim, an employee of the State of Illinois as a chemist in making tests, investigations, etc., relative to the Department of Agriculture experiments: It appears that claimant had clothing and other personal effects in the building at the time of the fire; that claimant was instrumental in assisting in saving property of the State of Illinois valued at around $70,000.00 and that in so doing he disregarded his own property, books and effects. The claimant shows that he sustained a loss of One Hundred Fifty-nine ($159.00) Dollars. The Attorney General comes and recommends the allowance of this award provided this court is of the opinion that it is a claim that equity and good conscience would sustain. This court is of the opinion that wherein an employee of the State of Illinois unselfishly permits the destruction of his own property in order to save a large amount of property for the People of the State of Illinois, that he should be compensated. Therefore, this court recommends that claimant be allowed and awarded the sum of One Hundred Fifty ($150.00) Dollars.